DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because phrases that can be implied, such as “T(t)he present invention relates…” (see lines 1 and 2) and “The invention also ensures…” (see line 6) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference character 110 (see paragraph 0026, line 5) is not present in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs 0029 and 0030, reference characters 1204 and 1206 are each referred to as a “pull tab”, “pull tab portion” “adhesive tab” and “tab”.  It appears the reference character 1204 is intended to depict the “pull tab” while reference character 1206 is intended to depict the “pull tab portion” (i.e., the end portion of the pull tab to be grasped, see Figure 2).  These paragraphs should be amended such that the reference characters and elements they are to depict are consistently referenced.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The terms “disease” (see claims 12, 17 and 19) and “curved” (see claim 6) do not have an antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, an antecedent basis for “the handle” has not been defined.
In regard to claim 17, an antecedent basis for “the contamination” has not been defined.  It appears that claim 17 should depend from claim 16, as opposed to claim 13 (since claim 16 first defines the contamination) and the claim will be examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton et al. (U.S. Patent 8,641,308, hereinafter Peyton).
In regard to claim 13, Peyton discloses a protective cover for a writing instrument comprised of a cannulated body portion 400 (see Figure 4) having a first end with a first opening 440 and a second end with a second opening (not numbered, the opening in end of element 400 
In regard to claim 14, the first opening 440 is a larger than a diameter of the writing instrument (i.e., the opening 440 is larger than portion 340 of the writing instrument, see Figure 3).
In regard to claim 15, the second opening is smaller than the diameter of the writing instrument to prevent the writing instrument from passing completely therethrough.
In regard to claim 18, the body comprises a gripping surface 620 (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton in view of Lagomarsino (U.S. Patent 3,718,543).
In regard to claim 1, Peyton discloses a protective cover for a writing instrument comprising a body portion 400 and a pocket (defined by the hollow interior of the body portion) for receiving the writing instrument.
Although a portion of the body portion 400 is not disclosed as experiencing a color change when a contamination is detected, attention is directed to the Lagomarsino reference, which discloses an element having coating which enables the element to change color when a 
In regard to claim 2, the pocket is integrally formed with the body portion.
In regard to claim 6, “handle” (i.e., the outer surface of the body portion) is curved.
In regard to claims 7-9, as discussed above, the body portion/pocket includes first and second openings sized as claimed.
In regard to claim 10, a portion 530 of the writing instrument extends through the second opening to write on a surface while a remaining portion of the writing instrument remains in the pocket.
In regard to claim 11, the body portion includes a gripping surface 620.
In regard to claim 12, the contamination is a bacteria (see the abstract).
In regard to claims 16 and 17, as discussed above, the body portion can obviously be designed to change colors when a contamination such as bacteria is detected.

Claims 1-7, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2004/0057772) in view of Lagomarsino.
            In regard to claim 1, Pearce discloses a protective cover for a writing instrument comprising a body portion 16 and a pocket 18 for receiving the writing instrument.
Although a portion of the body portion 16 is not disclosed as experiencing a color change when a contamination is detected, attention is directed to the Lagomarsino reference, which 
In regard to claim 2, the pocket is considered to be “integrally formed” with the body portion.
In regard to claim 3, the pocket is attached to the body portion by stitching (see paragraph 0007, i.e., when the opposing edges of the flat sheet are secured by stitching to may the sheet cylindrical in shape, a portion of the pocket 18 is considered to be attached to a portion the body portion by stitching.
In regard to claim 4, although the Pearce reference does not disclose the pocket is attached to the body portion by adhesive, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that various layers 16, 18 and 22 can be bonded via any suitable and known method, including employing an adhesive, without effecting the overall operation of the device, especially since the Applicant has not disclosed the manner in which the pocket and body portion is critical to the overall operation of the device and the Pearce reference does not limit the manner in which the various layers may be secured.
In regard to claim 5, layer 18 comprises an adhesive “tab” (see paragraph 0015, lines 9-13).
In regard to claim 6, the “handle”, i.e., the body portion) is curved.

In regard to claim 11, the body portion comprises a gripping surface.
In regard to claim 12, as discussed above, the contamination is a bacteria.
In regard to claim 19, Pearce discloses a plurality of protective covers 12 for a writing instrument positioned end to end (see Figure 1a) wherein each of the plurality of protective covers are separated by a perforation 26 (see paragraph 0018).  As discussed above, the body portion can obviously be designed to change colors when a contamination in the form of bacteria is detected.
Although the covers are not disclosed as being stored in a roll configuration, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the plurality of covers, prior to being needed, may be stored in any suitable manner, include being rolled up, especially since the covers are formed from layers capable of being rolled, without effecting the overall operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Smith ‘533 and Smith ‘615 references are cited for disclosing other protective covers for writing instruments wherein the covers include a antimicrobial coating in order to protect them from contamination.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/22/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754